Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
This office action is in response to an amendment filed 08/09/2022 in which claims 01-10, 13-31, and 34-40 are pending ready for examination.

Allowable Subject Matter
Claims 01-10, 13-31, and 34-40 are Allowed.
The following is an examiner’s statement of reasons for allowance: 
As for claim 1, none of the prior arts alone or in combination discloses a monitoring device comprising:
a plurality of detectors which observe two or more independent areas of a light- transmissive base material including a plurality of the independent areas on each of which a microbody is placed,
wherein each of the detectors includes an image transfer element including an incident surface which allows light to enter from the light transmissive base material and an emission surface which emits the light entering from the incident surface and transferring two-dimensional image data of the microbody, and a semiconductor optical sensor which receives light from the emission surface.
As for claim 20, none of the prior arts alone or in combination discloses a monitoring system comprising:
a monitoring device comprising a plurality of detectors which observe two or more independent areas of a light-transmissive base material including a plurality of the independent areas on each of which a microbody is placed,
wherein each of the detectors includes an image transfer element comprising an incident surface which can receive light from the light transmissive base material and an emission surface which emits light incident on the incident surface, which transfers two-dimensional image data of the microbody to a semiconductor optical sensor, and the semiconductor optical sensor which receives light from the emission surface; and
a controller configured to send image data obtained from the detector unit detectors of the monitoring device; to control a server which stores and analyzes analyze image data from the controller.
The closest prior art, Ariga et al (US 2019/0062689 A1) discloses a culture monitoring system including an image acquisition device that is arranged in an incubator, acquires an image of a biological sample cultured in the incubator and a controller that controls the image acquisition device. Ariga does not alone or in combination with any other prior art references disclose the missing limitations listed above in reference to claims 1 and 20; therefore, it will not be proper to combine this prior art with another because the deficiencies of the missing limitations would not be cured.
Claims 2-10, 13-19, 21-31, and 34-40 are allowed due to their dependency of either claim 01 or 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s argument, see amendments, filed 08/09/2022, with respect to claims 01-10, 13-31, and 34-40 they have been fully considered and are persuasive.  The 35 USC § 102/103 rejection of claims 01-10, 13-31, and 34-40 have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR H NIXON whose telephone number is (571)272-4256. The examiner can normally be reached Monday to Thursday, 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on (571) 272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR H NIXON/Examiner, Art Unit 2886                                                                                                                                                                                                        



/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886